Citation Nr: 0008049	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  99-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1998 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Initially, the Board notes a May 1999 letter sent to the 
veteran from the RO informing the veteran of a 
videoconference hearing that was scheduled for June 22, 1999.  
A notation in the veteran's C-file indicates that he failed 
to report for the scheduled hearing.  Since the veteran did 
not reschedule another hearing, the Board will adjudicate his 
claim with the evidence presently before it.   


FINDINGS OF FACT

1.  In a January 1995 rating decision, the RO denied, on the 
merits, the veteran's claim for service connection for PTSD;  
the veteran was notified of that decision in February 1995 
and did not file a notice of disagreement; the decision 
therefore became final.

2.  None of the evidence received since that denial in 
support of the veteran's attempt to reopen his claim for 
service connection for PTSD is new or material.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
appellant's claim for service connection for PTSD is not 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally filed a claim for service connection 
for PTSD in July 1994.  In a rating decision dated January 
1995, the RO denied the veteran's claim and, on February 6, 
1995, proper notice of that decision was sent to the veteran.  
He did not file a notice of disagreement (NOD) within the one 
year time limit set forth in 38 C.F.R. § 20.302(a) and, 
therefore, the January 1995 rating decision denying his claim 
for service connection for PTSD became final.  38 C.F.R. 
§ 20.302(a) (1999);   38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In order to determine whether the evidence submitted by the 
claimant is new and material, the Board must first assess the 
RO's reasoning in its initial denial of the veteran's claim 
for service connection for PTSD.  Service connection means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection for PTSD specifically 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).  

In denying the veteran's claim for service connection for 
PTSD, the RO stated in pertinent part the following in its 
January 1995 rating decision:  "Although there is a clinical 
diagnosis of post-traumatic stress disorder, there is no 
evidence of record to corroborate the veteran's history of 
stressful events.  He has not presented a specific stressor 
with sufficient information that it can be verified."  

In reaching its decision that the veteran had failed to 
supply sufficient information of a verifiable stressor, the 
RO relied on the following evidence:  (1) the veteran's DA 
Form 20 (enlisted qualification record); (2) a September 1994 
PTSD questionnaire, completed in part by the veteran; and (3) 
a December 1994 compensation and pension (C&P) psychological 
evaluation report.

The RO noted that the veteran's DA Form 20 indicates that he 
served in Vietnam from December 1968 to December 1969, that 
his principle duty during that time was as an auto mechanic, 
that he participated in the Vietnam Counteroffensive, Phase 
VI and TET 69 Counteroffensive, but also that he was not 
awarded a Purple Heart or any medal or decoration 
specifically related to combat.  

With regard to the September 1994 PTSD questionnaire, the RO 
cited the following relevant facts as reported by the 
veteran:  "[The veteran] was involved in or subjected to 
rocket and/or mortar attacks on approximately a weekly basis.  
There were casualties from his unit, but he can't remember 
any of their names.  He reports that these incidents took 
place between February and November 1969."

Finally, in its January 1995 rating decision the RO also 
cited the following relevant facts from the veteran's 
December 1994 C&P psychological evaluation report:  

[The veteran] enlisted in the Army in 
July 1968.  He worked as a truck driver 
and mechanic attached to an infantry unit 
in Vietnam.  He delivered troops, food 
and supplies to the firebase, making 
trips approximately twice weekly.  He 
fired a weapon at times and received 
incoming fire about once a week.  At 
times, he saw U.S. and enemy soldiers 
wounded and killed.  He recalled that, in 
April 1969, his basecamp in Pleiku was 
overrun, and he was forced to fire a 
weapon in self-defense.  His most 
significant trauma occurred when a friend 
of his (a soldier named Keith from New 
York) was killed when a mortar hit his 
hootch.  The veteran had just talked to 
Keith only ten minutes before he was 
killed.

Following the submission of a March 1998 VA Form 21-4138 
(Statement in Support of Claim) in which the veteran 
requested that the RO reopen his claim for service connection 
for PTSD, the veteran submitted another partially completed 
PTSD questionnaire, this one dated April 1998.  This 
questionnaire represents the only evidence submitted by the 
veteran in his attempt to reopen his service connection claim 
for PTSD.  

A comparison of the September 1994 and April 1998 PTSD 
questionnaires reveals that the veteran included information 
in the latter questionnaire that was not included in the 
former.  Specifically, in question 9 he relates that he 
frequently performed combat duties in defending his truck 
convoys and in question 14 he asserts that he was subjected 
to sniper attacks while on convoy and that counter-fire was 
employed to drive off the attacks.  There are no other 
relevant differences between the two questionnaires.  

The Board finds that the evidence related in questions 9 and 
14 of the April 1998 PTSD questionnaire is neither new nor 
material.  It is not new because the fact that the veteran 
had to defend his truck convoys from enemy fire was included 
in the December 1994 C&P psychological evaluation report.  
Therefore, the evidence contained in the April 1998 PTSD 
questionnaire is cumulative and redundant.  The newly 
submitted evidence is not material because it does not 
identify with specificity any in-service stressors; this is 
the same evidentiary deficiency upon which the RO based its 
denial of the veteran's original claim for service connection 
for PTSD.  

Accordingly, the Board finds that the evidence received 
subsequent to March 1998 is not new and material and does not 
serve to reopen the appellant's claim for service connection 
for PTSD.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

The Board notes that the veteran is free to submit new and 
material evidence, and reopen his claim for service 
connection for PTSD, at any time.  


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for PTSD, the 
claim is not reopened, and the appeal is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

